Dore, J.
(dissenting in part). With the reductions in land values I concur, but consider that reductions should also be granted on the buildings. The best available competitive rentals procurable under management admitted to be competent gave relator during the years in question no return. The proof shows income insufficient to pay the taxes on the assessments as revised by the trial court. In the years in issue it was impossible, because of the war, to otherwise improve the property. Sufficient weight was not given to these considerations in fixing the value of the buildings. Accordingly, I dissent in part and vote to reduce the building assessments to the following values:



Martin, P. J., Townley, Cohn and Wasservogel, JJ., concur; Dore, J., dissents in part in opinion.
After taking into consideration all relevant factors, we think that the order should be modified by fixing the assessments as follows:
285 Central Park West



As so modified, the order is affirmed, with $20 costs and disbursements to the relator-appellant. Settle order on notice.